 1

 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          1:19-CV-00960-DAD-EPG

12                                  Plaintiff,          ORDER DISCHARGING ORDER TO SHOW CAUSE
                                                        AND VACATING HEARING
13                         v.
                                                        (ECF Nos. 5, 6, 9)
14   LUPE RODRIGUEZ, d/b/a LGP Ag Service,

15                                  Defendant.

16

17

18          On February 2, 2020, the Court issued an order to show cause (ECF No. 6), in which the Court

19 required Defendant, Lupe Rodriguez d/b/a LGP Ag Service (“LGP”), to show cause at a hearing set for

20 March 5, 2020, as to why she should not be held in civil contempt of the Court’s July 18, 2019, Order to

21 Comply with Administrative Subpoena (“Order to Comply”, ECF No. 3).

22          On March 3, 2020, Plaintiff filed a Notice of Compliance with Administrative Subpoena

23 (“Notice of Compliance”) (ECF No. 9). In the Notice of Compliance, Plaintiff states that Defendant has

24 now complied with the Court’s Order to Comply and has provided Plaintiff with documents and

25 information sufficient to proceed with Plaintiff’s investigation (ECF No. 9). Plaintiff also states that it

26 does not object to the Court discharging the order to show cause and vacating the OSC hearing (id.).
27 Based on the information provided in the Notice of Compliance, it also appears that this case is now

28 fully resolved. Accordingly,

                                                          1
30
 1          IT IS ORDERED that the Order to Show Cause (ECF No. 6) is DISCHARGED, and that the

 2 OSC hearing, currently set for March 5, 2020, is VACATED. Plaintiff is directed to file a status report

 3 indicating whether there are any remaining issues to be resolved in this case. Plaintiff may, alternatively,

 4 file a notice of voluntary dismissal pursuant to Fed. R. Civ. P. 41(a)(1)(A). Plaintiff is also directed to

 5 notify Defendant that the hearing has been vacated and to serve a copy of this order on Defendant.

 6

 7 IT IS SO ORDERED.

 8
        Dated:     March 4, 2020                               /s/
 9                                                      UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                          2
30
